PER CURIAM.
The defendant did not properly preserve his contention that the trial judge incorrectly failed to give a requested charge on penalties under Tascano v. State, 393 So.2d 540 (Fla.1980) because he did not, as required by Fla.R.Crim.P. 3.390(d), either make any objection to the refusal “before the jury retire[d]” or state “distinctly .. . the grounds of his objection” when it was belatedly made after the jury had already gone out. Bailey v. State, 393 So.2d 24 (Fla.3d DCA 1981); Kelly v. State, 389 So.2d 250 (Fla.2d DCA 1980); Wilson v. State, 383 So.2d 670 (Fla. 5th DCA 1980).
*271The appellant’s other points likewise present no error. See, Lucas v. State, 376 So.2d 1149 (Fla.1979); Estevez v. State, 313 So.2d 692 (Fla.1975).
Affirmed.